Order filed, February 14, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00959-CR
                                ____________

                          JULIO C CANAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1286982


                                     ORDER

      The reporter’s record in this case was due December 7, 2012. See Tex. R.
App. P. 35.1. On December 11, 2012, this court granted the court reporters request
for extension of time to file the record until January 9, 2013. On January 11, 2013,
this court granted a second request for extension of time to file the record until
February 17, 2013. To date, the record has not been filed with the court. On
February 12, 2013, the court reporter filed another request for extension of time.
The court GRANTS the third request and issues the following order.

      We order Gayle Reynolds and Tammy Adams, the court reporters, to file
the record in this appeal on or before February 28, 2013. No further extensions
will be entertained absent exceptional circumstances. The trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed.
See Tex. R. App. P. 35.3(c). If Gayle Reynolds and/or Tammy Adams does not
timely file the record as ordered, the Court may issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM